UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1909


TERRENCE LEROY WRIGHT,

                Petitioner – Appellant,

          v.

WANDA BROOMS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:11-mc-00003-MR-DLH)


Submitted:   November 19, 2012            Decided:   November 29, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Leroy Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrence     Leroy     Wright     appeals      the   district      court’s

order    dismissing      his    civil    action   as       frivolous.         We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the      reasons   stated       by   the     district    court.

Wright v.     Brooms,    No.     2:11-mc-00003-MR-DLH         (W.D.N.C.       May   30,

2012).     We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented        in   the   materials

before   this    court   and     argument     would    not   aid      the   decisional

process.

                                                                              AFFIRMED




                                          2